Citation Nr: 0124184	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California.


THE ISSUE

Restoration of a 20 percent disability rating for service-
connected lumbosacral strain.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Baltimore, Maryland, which reduced the evaluation assigned to 
the veteran's service-connected lumbosacral strain from 20 
percent to 10 percent.  During the pendency of the appeal, 
the veteran's case was transferred to the San Diego, 
California RO after he moved to that area. 


FINDING OF FACT

The veteran's lumbosacral strain is manifested by subjective 
complaints of periodic back pain, but is not associated with 
objective evidence of pain, impaired motion, ankylosis, or 
invertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.13, 
4.40, 4.45, 4.71a, Diagnostic Codes 5295-5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Historically, service connection for the veteran's 
lumbosacral strain was granted by an RO rating decision in 
August 1994; a 20 percent rating was assigned effective in 
February 1994.  That decision was based on service medical 
records and a June 1994 VA examination.  The service medical 
records show an initial pre-service injury to the back, with 
additional reported difficulties during service including a 
March 1992 weight lifting accident during training.  Entries 
in January 1994 note low back pain with radiation into the 
left hip area. The January 1994 separation examination also 
indicated that the veteran suffered from mechanical low back 
pain.  

In a June 1994 VA examination, range of motion of the spine 
was to 30 degrees flexion, to 20 degrees extension, and to 30 
degrees for both right and left lateral flexion and rotation.  
Neurological examination revealed decreased sensation along 
the distribution of the lateral femoral cutaneous nerve of 
the left thigh.  The diagnoses were chronic lumbosacral 
strain/sprain and lateral femoral cutaneous nerve entrapment 
of the left thigh.  Radiological evidence was interpreted as 
within normal limits.  Mild spina bifida occulta was noted.

Upon VA examination in October 1996, the veteran reported 
that he currently had back pain three times per month on 
average which lasted a day or two, which was well relieved 
with over-the-counter medication.  He denied numbness or 
weakness or radiation into his lower extremities.  
Examination revealed no apparent distress, a normal gait 
pattern, no postural abnormalities, and normal back 
musculature.  No deformity was noted.  Range of motion was to 
90 degrees forward flexion, to 30 degrees extension, with 30 
degree lateral flexion and rotation to the right and left.  
There was no evidence of pain on motion or of pain on direct 
palpation of the back.  The assessment was intermittent 
mechanical low back pain.  The examiner remarked that there 
was essentially no disability; however, at the time of acute 
exacerbation, the veteran could have some very short-lived 
disability.

In January 1997, the veteran was notified of the proposed 
rating reduction from 20 percent to 10 percent for his 
lumbosacral strain, and in a May 1997 decision, the reduction 
was implemented, effective in August 1997.  

In his substantive appeal dated in June 1998 the veteran 
contended that he had chronic low back pain that tended to 
worsen a couple of times a week forcing him to spend 
considerable time in bed rest and that he had postural 
abnormalities as his low back pain worsened.

II. Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000); 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The claims file contains the veteran's service medical 
records and postservice VA examinations; the veteran has not 
identified any additional relevant post-service treatment 
records.  Although the veteran contends that the October 1996 
examination was inadequate, the examiner noted the veteran's 
reported history and his subjective complaints when making 
his assessments.  Range of motion studies were also performed 
as part of the clinical evaluation.  The examiner noted that 
radiological studies were not made, as there was no objective 
evidence of pain and essentially no disability.  The examiner 
also remarked on the possibility of disability at times of 
acute exacerbations and on the evidence of pain on motion, 
and it is apparent that the examiner found no other sign of 
functional impairment.  The Board finds the October 1996 
examination was adequate for evaluation and reduction of 
rating purposes.

Moreover, following receipt of the veteran's June 1998 
(received in August 1998) substantive appeal, the RO also 
attempted to schedule the veteran for additional VA 
examination; however, such attempts were unsuccessful.  The 
most recent examination was scheduled for September 1998.  
Attempts at notifying the veteran of the scheduled 
examination included a September 1998 telephone call to his 
last reported telephone number and a notice of examination.  
The record indicates that the examination notice was sent to 
the wrong address.  The veteran did not report for the 
September 1998 examination.  In December 1998, the RO again 
attempted to contact the veteran at his last known telephone 
number to discuss VA examination.  A letter regarding the 
veteran's failure to report to the examination was sent in 
December 1998 to his correct last known address.  Additional 
calls were made to his last know telephone number in April 
and May of 1999 to assess his willingness to be scheduled for 
another VA examination.  A letter advising the veteran of the 
evidence necessary to substantiate his claim was sent in May 
2001 to his correct last known address.  The veteran has not 
responded. The Board notes that it is the veteran's burden to 
keep VA apprised of his whereabouts. "If he does not do so, 
there is no duty on the part of VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or any 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993).

III. Pertinent Law & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

38 C.F.R. § 4.13 provides that, when any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the condition, for better 
or worse, and not merely a difference in the thoroughness of 
the examination or in use of descriptive terms.  The 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
service-connected condition.  Id.

38 C.F.R. § 3.344 (a) provides that examinations less full 
and complete than those on which payments were authorized 
will not be used as a basis of reduction.  Further, ratings 
of diseases subject to temporary or episodic improvement will 
not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  However, under 38 C.F.R. § 3.344(c), section 
(a) should be applied in the case in which the rating had 
continued at the same level for five or more years.  In this 
case, in reducing the veteran's 20 percent, the RO reduced an 
evaluation that had been in effect for less than five years, 
from February 1994 to 1997; therefore, section (a) is not 
applicable.  Under 38 C.F.R. § 3.344(c)(2000), reexaminations 
disclosing improvement of a condition warrant a reduction in 
the evaluation assigned.

In Kitchens v. Brown, 7 Vet. App. 320 (1995), it was held 
that the Board improperly reversed the standard of proof by 
requiring the appellant to prove entitlement to restoration 
of his previous rating.  It was noted that the burden was on 
the Board to establish, by a preponderance of the evidence 
that a rating reduction was warranted.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Currently, the veteran's service-connected lumbosacral 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5292, for lumbosacral strain or limitation of 
motion of the lumbar spine.  The veteran's disability has 
currently been reduced to a 10 percent disability rating.  A 
10 percent rating is assigned under Diagnostic Code 5295 for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  With regard to motion limitation under 
Diagnostic Code 5295, "slight" motion limitation of the 
lumbar spine warrants a 10 percent evaluation, with a 20 
percent rating assigned for "moderate" motion limitation 
and a 40 percent rating assigned for "severe" motion 
limitation.

The veteran contends that the October 1996 examination was 
inadequate, requests that the former 20 percent evaluation be 
restored, and asserts that his disability actually warrants a 
30 percent evaluation.  However, after a review of the 
record, the Board concludes that the evidence demonstrates 
that the veteran's low back disability has improved and 
current symptomatology more nearly approximates a disability 
rating of 10 percent.

The October 1996 examination demonstrates that the veteran's 
lumbosacral strain has improved.  In the 1994 examination on 
which the initial 20 percent rating was based, forward 
flexion was limited to 30 degrees, but the 1996 examination 
showed that forward flexion had substantially improved to 90 
degrees. Extension improved from 20 degrees in 1994 to 30 
degrees in 1996.  Unlike earlier findings, the veteran's 
range of motion was not found to be impaired in 1996.  The 
veteran also reported in 1996 that he had not undergone 
medical intervention since the last VA examination.  There 
was no report or evidence of muscle spasm on extreme forward 
bending and no report or evidence of unilateral loss of 
lateral spine motion in the standing position as required for 
a 20 percent rating evaluation under Diagnostic Code 5295.  
Furthermore, as the examiner opined that the veteran had 
essentially no disability, and no limitation of motion of the 
back was found, the disability does not approximate the 
"moderate" limitation of the lumbar spine contemplated for 
a 20 percent rating under Diagnostic Code 5292.  The most 
recent examination indicates an absence of objectively 
demonstrated impairment, to include pain, instability or 
fatigability or other functional impairment.  The examiner 
specifically remarked that there was no evidence of pain on 
motion and that any exacerbation of disability would be very 
short-lived.  Although the veteran contends that he has 
chronic low back pain and postural abnormalities, the 
objective findings on examination are more probative; the 
Board again notes that the RO attempted to provide the 
veteran with another compensation examination but its efforts 
were unsuccessful.  The Board concludes that the veteran's 
low back symptomatology is no more than 10 percent disabling.  
See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).

In addition, the evidence did not show ankylosis of spine or 
intervertebral disc syndrome, so Diagnostic Codes 5289 and 
5293 are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5293 (2000).

Therefore, the Board finds that at the time of the May 1997 
rating decision, which reduced the veteran's rating for 
lumbosacral strain from 20 percent to 10 percent, the 
reduction was warranted as the veteran's symptomatology had 
improved, did not warrant a 20 percent rating and more nearly 
approximated the criteria for a 10 percent rating.  
Accordingly, the Board finds that the criteria for 
restoration of a 20 percent rating for lumbosacral strain are 
not met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71 
Diagnostic Code 5295-5292. 

The Board notes the veteran's contention that his low back 
disability actually warrants a 30 percent rating.  It follows 
that since the evidence shows that his disability has 
improved and warrants the reduction to a 10 percent rating, a 
rating higher than 20 percent cannot be assigned.


ORDER

Restoration of a 20 percent rating for lumbosacral strain is 
denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


